        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 1 of 22 PageID #: 913




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 2 of 22 PageID #: 914




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 3 of 22 PageID #: 915




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 4 of 22 PageID #: 916




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 5 of 22 PageID #: 917




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 6 of 22 PageID #: 918




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 7 of 22 PageID #: 919




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 8 of 22 PageID #: 920




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 9 of 22 PageID #: 921




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 10 of 22 PageID #: 922




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 11 of 22 PageID #: 923




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 12 of 22 PageID #: 924




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 13 of 22 PageID #: 925




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 14 of 22 PageID #: 926




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 15 of 22 PageID #: 927




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 16 of 22 PageID #: 928




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 17 of 22 PageID #: 929




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 18 of 22 PageID #: 930




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 19 of 22 PageID #: 931




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 20 of 22 PageID #: 932




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 21 of 22 PageID #: 933




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
        Case 1:17-cv-00642 Document 102-1 Filed 07/26/19 Page 22 of 22 PageID #: 934




Exhibit A - Plaintiffs' Motion to Compel or Motion for Extension of Discovery
                                    (Part 1)
